The petition by the defendants the city of Bridgeport and PMA Insurance Company for certification to appeal from the Appellate Court, 183 Conn.App. 612, 193 A.3d 693 (2018), is granted, limited to the following issue:"Did the Appellate Court properly conclude that, under General Statutes § 31-291, as construed by Massolini v. Driscoll, 114 Conn. 546, 159 A. 480 (1932), the defendant city of Bridgeport was liable for workers' compensation benefits as the principal employer of a worker hired by an uninsured subcontractor to repair the roof of a building owned by the city?"D'AURIA, J., did not participate in the consideration of or decision on this petition.